Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Divests 15% Working Interest in its Oil Sands Joint Venture for $735 Million TSX: OPC CALGARY, Dec. 17 /CNW/ - OPTI Canada Inc. (OPTI) announced today that it has entered into a definitive agreement to sell a 15% working interest in all its joint venture assets to Nexen Inc. (Nexen) for $735 million. Following the transaction OPTI will have a 35% working interest in all the joint venture assets, including Phase 1 of the Long Lake Project (the Project), future phase reserves and resources, and future phases of development. Nexen will have a 65% working interest and will be the operator of both the Steam Assisted Gravity Drainage (SAGD) and Upgrader facilities for Phase 1 and future phases.
